

116 S4750 IS: Internet Development for Tribes Act of 2020
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4750IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo assist Tribal entities in deploying broadband using the 2.5 GHz spectrum band.1.Short titleThis Act may be cited as the Internet Development for Tribes Act of 2020.2.Use of 2.5 GHz spectrum band by Tribal entities(a)DefinitionsIn this section—(1)the term Commission means the Federal Communications Commission;(2)the term covered license means a license acquired in the Rural Tribal Priority Window;(3)the term covered licensee means the holder of a covered license; and(4)the term Rural Tribal Priority Window means the priority filing window for Tribal entities to obtain licenses for spectrum in the 2.5 GHz band established in the Report and Order in the matter of Transforming the 2.5 GHz Band adopted by the Commission on July 10, 2019 (FCC 19–62).(b)Preservation of Tribal licensesThe Commission may not—(1)impose any build-out or performance requirement on a covered licensee; or(2)cancel or terminate a covered license if a covered licensee fails to meet any construction or performance benchmark.(c)Technical assistance(1)In generalAt the request of a covered licensee, the Commission shall provide technical assistance and guidance regarding the most effective use of the 2.5 GHz band for wireless and broadband services, including with respect to—(A)infrastructure acquisition and development;(B)digital literacy services;(C)managerial best practices; and(D)how to expedite the deployment of broadband.(2)Technical assistance grantsThe Commission shall award technical assistance grants to covered licensees, on a competitive basis, to obtain assistance in identifying financial resources, improving broadband functions, increasing digital literacy, and acquiring professional consultation related to use of the 2.5 GHz band.(d)Equipment acquisition grants(1)In generalThe Commission shall award grants to covered licensees, on a competitive basis, for the acquisition of appropriate equipment and services related to use of the 2.5 GHz band, including—(A)appropriate backhaul infrastructure and edge devices;(B)educational equipment, such as lap­tops;(C)installment of equipment (other than educational equipment) or required permitting and right-of-way services; and(D)any other type of equipment or service identified by the Commission in consultation with the Office of Native Affairs and Policy of the Commission and the Native Nations Communications Task Force.(2)Duration of grantA grant awarded under paragraph (1) shall be for a period of 2 years.(3)ApplicationNot later than 1 year after the date of enactment of this Act, a covered licensee seeking a grant under paragraph (1) shall submit an application to the Commission in such manner, and containing such information, as the Commission may require.(4)ConsultationIn developing the grant program under this subsection, including criteria for applications under paragraph (3), the Commission shall consult with the Office of Native Affairs and Policy of the Commission and the Native Nations Communications Task Force.(e)Surplus equipment(1)GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall assess and submit to Congress a report on whether the Federal Government possesses any surplus equipment that can be used to access the 2.5 GHz band.(2)Transfer to FCCIf the Comptroller General finds under paragraph (1) that the Federal Government possesses surplus equipment that can be used to access the 2.5 GHz band—(A)each Federal agency that is found to have such surplus equipment shall transfer the equipment to the Commission; and(B)the Commission shall distribute the equipment to covered licensees to aid the licensees in deploying broadband service using the 2.5 GHz band.(f)Authorization of appropriationsThere is authorized to be appropriated to the Commission—(1)$25,000,000 for technical assistance grants under subsection (c)(2); and(2)$100,000,000 for equipment acquisition grants under subsection (d).